Title: To James Madison from John Adams, 23 March 1813
From: Adams, John
To: Madison, James


Dear SirQuincy March 23 1813
I have been informed that a Number of very respectable Gentleman are desirous of having The Honourable Richard Cutts Esquire of Biddeford in this State appointed to an Office under the Government of The United States, and wish to recommend him accordingly: but are very apprehensive that your delicacy, and nice Sense of honour, or regard to your reputation, will be an insuperable Obstacle to their Views, because Mr Cutts has the honour to be allied to you by marriage.
I hope you will excuse me, Sir, if I take the liberty to express my Opinion of the Justice and Prudence of this Principle. The hyper Superlative public Virtue of General Washington introduced it: but it has done much more harm than good, and in my Judgment the sooner it is discountenanced the better.
A President ought not to appoint a Man to Office because he is his relation; nor ought he to refuse or neglect to appoint him for that Reason. There would be no Justice to the Individual, to The President himself, nor to the Nation in Such a Rule. A General has fought the Battles of his Country Shed his blood in the Service, acquired Glory to his Name and Nation. Shall he be dismissed, or not employed because he is a Son or a Brother of a President? The Nation has a right to his Service, which the President has no right for such a reason to take away. A thousand Cases might be put to Shew the Absurdity and Iniquity of Such a Rule. Merit, Talents Integrity, Qualities, Qualifications have Claims on the Nation, and The Nation has claims upon them; which ought not to be overruled upon any Such personal Considerations.
I have had the pleasure of some personal Knowledge of Mr Cutts and his connections in this Part of the Union, and more by reputation: and believe him to have Worth and Qualifications, for any Office to which his Friends here will recommend him. His appointment too, would I doubt not be as much approved and as well received in New England in general as any other, notwithstanding a Connection which so far from beeing unfortunate ought to be considered a desireable Circumstance.
I hope you will pardon the Liberties I take, and believe me with great respect your most obedient Servant
John Adams
